DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,359,805 in view of U.S. Patent Application Publication 2011/0075443, hereafter referred to as Huang ‘443. Regarding claims 2 and 8, claims 1-5 of U.S. Patent No. 11,359,80 discloses the claimed invention except for the teaching the lighting device further includes a casing and a display device.  Huang ‘443 teaches a backlighting device 120a and casing (142 and 142) used for efficiently illuminating a display panel 114.  
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to use the lighting device of claims 1-5 of U.S. Patent No. 11,359,80 in the display device of Huang ‘443 in order to efficiently illuminate a display device.
Regarding claims 3 and 9, wherein the casing comprises: a bezel 144 on a front side; and a back chassis 142 on a backside (fig. 8).
Regarding claims 4 and 10, wherein the back chassis has a cable insertion hole for the flexible flat cable (fig. 9).
Regarding claims 5 and 11, the display device further comprising a panel 1114 disposed in the bezel 144 (fig. 9).
Regarding claims 6 and 12, wherein the panel comprises a reflective sheet 134 disposed between a diffuser plate 124 and the back chassis 142 (fig. 8).
Regarding claims 7 and 13, wherein the lighting device disposed between the diffuser plate 124 and the back chassis 142 (fig. 8).
Regarding claims 14, wherein the light source boards are mounted on the back chassis (fig. 8).
Regarding claims 15, wherein the light-emitting elements are light emitting diodes (para. # 29 of Huang ‘443).
Regarding claim 16, wherein the light emitting diodes have lens mounted thereon (inherently the LED would have an LED chip encapsulated in optical lens material).
Regarding claim 17, wherein the light-emitting elements are light emitting diodes and configured to provide for local dimming (via controller 116).
Regarding claims 18, wherein the light emitting diodes have lens mounted thereon (inherently the LED would have an LED chip encapsulated in optical lens material).
Regarding claim 19, the light-emitting elements are light emitting diodes (para. # 29 of Huang ‘443).
Regarding claim 20, wherein the light emitting diodes have lens mounted thereon (inherently the LED would have an LED chip encapsulated in optical lens material).
Regarding claims 21, wherein the light emitting diodes are connected in series and configured to support local dimming (para. numbers 22-26 and 28-30, figures 2-6B and 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875